PER Cueiam.
Under the Code of 1851, a foreign administrator could not sue in our courts, without taking out letters of administration. And, therefore, if it appeared in this case, that the court below held such administration unnecessary, we should regard the ruling error. It was not erroneous, however, to receive in evidence an attested copy of the letters granted in another State; for while such copy *79was not sufficient to show the authority, it was not inadmissible as a part of the proof to be made. Such proof being made and the record then showing that the cause came on for final hearing, on the pleadings and proofs, we are to presume that such hearing was upon the merits, and not upon a plea in the nature of a plea in abatement, denying the right of the plaintiff to sue in the capacity of administrator. There is nothing to satisfy us that such plea was ever determined, and least of all that it was determined against defendant.
Affirmed.